Title: From James Madison to Robert Mayo and William A. Bartow, 31 March 1823
From: Madison, James
To: Mayo, Robert,Bartow, William A.


        
          Gentlemen
          Montpr. Mar. 31. 1823.
        
        I have recd. the copy of an Address in behalf of the Juvenile Library Company of Richmond which you have been pleased to forward to me.
        Knowledge of the useful kinds, is so conducive to individual & social happiness: and so essential to the form of govt. most friendly to both, that all the means of diffusing it have their merit. Among these means, libraries adapted to the early period of life, and placed every where within the reach of those most needing the instruction and rational entertainment they offer, are well entitled to the persuasive recommendation which the

address bestows on them. I wish for the Institution in Richmond all the success promised by the laudable activity of its Founders; and that it may be followed by others, wherever local circumstances will admit. The obstacles presented by these are more or less to be encountered as places may be more or less thinly peopled and they must often be greatest, where the benefit in view is most desirable. Much however may be hoped from the light of judicious examples, and from the animated efforts they may inspire. And it is a further consolation, that the facilities resulting from a concentrated population must daily increase with the growth and improvement of the Country. With friendly respects
        
          J.M
        
      